Exhibit 10.1

 

SEPARATION AGREEMENT AND RELEASE

 

This SEPARATION AGREEMENT AND RELEASE (the “Agreement”) is made by and between
Louis Brenner (the “Executive”) and Radius Health, Inc., a Delaware corporation
(the “Company”) (collectively, referred to as the “Parties” or individually
referred to as a “Party”).  Capitalized terms used but not defined in this
Agreement shall have the meanings set forth in the Employment Agreement (as
defined below).

 

WHEREAS, the Parties have previously entered into that certain letter agreement,
dated as of November 9, 2011 (the “Employment Agreement”) and that certain
Confidentiality and Non-Competition Agreement, dated November 9, 2011 (the
“Non-Compete Agreement”); and

 

WHEREAS, in connection with the Executive’s termination of employment with the
Company or a subsidiary or affiliate of the Company effective January 2, 2014
(the “Termination Date”), the Parties wish to resolve any and all disputes,
claims, complaints, grievances, charges, actions, petitions, and demands that
the Executive may have against the Company and any of the Releasees (as defined
below), including, but not limited to, any and all claims arising out of or in
any way related to the Executive’s employment with or separation from the
Company or its subsidiaries or affiliates but, for the avoidance of doubt,
nothing herein will be deemed to release any rights or remedies in connection
with Executive’s ownership of vested equity securities of the Company, the
Executive’s rights under the terms of this Agreement or the Executive’s right to
indemnification by the Company or any of its affiliates pursuant to contract or
applicable law (collectively, the “Retained Claims”).

 

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and the Executive hereby agree as follows:

 

1.             Termination.  The Parties acknowledge that the Executive’s
employment with the Company terminated on the Termination Date.  As of the
Termination Date, the Executive no longer serves as Chief Medical Officer of the
Company or in any officer or employee position with the Company or any of its
subsidiaries.  Effective as of the Termination Date, Executive ceased to
exercise or convey any authority (actual, apparent, or otherwise) on behalf of,
the Company and its subsidiaries.

 

2.             Severance Payments; Accrued Obligations.  The Company agrees to
provide the Executive with any payments to which the Executive is entitled under
clauses (i), (iii) and (v) of the section of the Employment Agreement on page 3
thereof titled “Termination without Cause or for Good Reason” (collectively, the
“Severance Payments”), payable at the times set forth in the Employment
Agreement and subject to the terms and conditions of the Employment Agreement
and the Executive’s continued compliance with Section 5 and the Non-Compete
Agreement.  Executive acknowledges and agrees that the Company may immediately
cease providing the Severance Payments to the Executive in the event the
Company’s Board of Directors determines that the Executive has violated the
restrictions set forth in Section 5.  In addition, to the extent not already
paid, and subject to the terms and conditions of the Employment Agreement, the
Company shall pay or provide to the Executive the Accrued Obligations, subject
to and in accordance with the terms of the Employment Agreement.

 

3.             Release of Claims.  The Executive agrees that, other than with
respect to the Retained Claims, the foregoing consideration represents
settlement in full of all outstanding obligations owed to the Executive by the
Company, any of its direct or indirect subsidiaries and affiliates, and any of
its or their current and former officers, directors, equity holders, managers,
employees, agents, investors, attorneys,

 

--------------------------------------------------------------------------------


 

shareholders, administrators, affiliates, benefit plans, plan administrators,
insurers, trustees, divisions, and subsidiaries and predecessor and successor
corporations and assigns (collectively, the “Releasees”).  The Executive, on his
own behalf and on behalf of any of the Executive’s affiliated companies or
entities and any of the Executive’s or their respective heirs, family members,
executors, agents, and assigns, other than with respect to the Retained Claims,
hereby and forever releases the Releasees from, and agrees not to sue
concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
the Executive may possess against any of the Releasees arising from any
omissions, acts, facts, or damages that have occurred up until and including the
date the Executive signs this Agreement, including, without limitation:

 

(a)           any and all claims relating to or arising from the Executive’s
employment or service relationship with the Company or any of its direct or
indirect subsidiaries or affiliates and the termination of that relationship;

 

(b)           any and all claims relating to, or arising from, the Executive’s
right to purchase, or actual purchase of any shares of stock or other equity
interests of the Company or any of its affiliates, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;

 

(c)           any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; harassment;
retaliation; breach of contract, both express and implied; breach of covenant of
good faith and fair dealing, both express and implied; promissory estoppel;
negligent or intentional infliction of emotional distress; fraud; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; conversion; and disability benefits;

 

(d)           any and all claims for violation of any federal, state, or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Credit
Reporting Act; the Age Discrimination in Employment Act of 1967; the Older
Workers Benefit Protection Act; the Employee Retirement Income Security Act of
1974; the Worker Adjustment and Retraining Notification Act; the Family and
Medical Leave Act; the Sarbanes-Oxley Act of 2002;

 

(e)           any and all claims for violation of the federal or any state
constitution;

 

(f)            any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;

 

(g)           any claim for any loss, cost, damage, or expense arising out of
any dispute over the non-withholding or other tax treatment of any of the
proceeds received by the Executive as a result of this Agreement; and

 

(h)           any and all claims for attorneys’ fees and costs.

 

2

--------------------------------------------------------------------------------


 

The Executive agrees that the release set forth in this section shall be and
remain in effect in all respects as a complete general release as to the matters
released.  This release does not release the Retained Claims and claims that
cannot be released as a matter of law, including, but not limited to, the
Executive’s right to file a charge with or participate in a charge by the Equal
Employment Opportunity Commission, or any other local, state, or federal
administrative body or government agency that is authorized to enforce or
administer laws related to employment, against the Company (with the
understanding that the Executive’s release of claims herein bars the Executive
from recovering such monetary relief from the Company or any Releasee), claims
for unemployment compensation or any state disability insurance benefits
pursuant to the terms of applicable state law, claims to continued participation
in certain of the Company’s group benefit plans pursuant to the terms and
conditions of COBRA and claims to any benefit entitlements vested as the date of
separation of the Executive’s employment, pursuant to written terms of any
employee benefit plan of the Company or its affiliates.

 

4.             Non-Compete Agreement.  The Executive shall continue to be bound
by the terms of the Non-Compete Agreement.

 

5.             Non-Disparagement. The Executive shall not issue, circulate,
publish or utter, either orally or in writing, any false or disparaging
statements, remarks or rumors about the Company (which for purposes of this
Section 5 shall include any of its clinical trial results, product candidates,
data, product development plans or practices or any of its current or former
directors, officers, agents, partners, affiliates, representatives and
stockholders), including without limitation the repetition or distribution of
derogatory rumors, allegations or negative reports (whether of a professional or
personal nature) to any third party regarding the Company, Executive’s
employment relationship with the Company or the termination of such
relationship, which, in each case, could reasonably be expected to damage the
business or reputation of the Company; provided that nothing in this Section 5
shall preclude the Executive from making truthful statements that are necessary
to comply with applicable law, regulation or legal process.  The Company
(through its officers and directors) shall not issue, circulate, publish or
utter, either orally or in writing, any false or disparaging statements, remarks
or rumors about the Executive, including without limitation the repetition or
distribution of derogatory rumors, allegations or negative reports (whether of a
professional or personal nature) to any third party regarding the Executive,
Executive’s employment relationship with the Company or the termination of such
relationship, which, in each case, could reasonably be expected to damage the
reputation of the Executive; provided that nothing in this Section 5 shall
preclude the Company from making truthful statements that are necessary to
comply with applicable law, regulation or legal process.  Each Party agrees that
the other Party shall be entitled (without posting bond or other security) to
injunctive or other equitable relief to prevent a breach of Executive’s or the
Company’s, as applicable, obligations set forth in this Section 5.  The
obligations under this Section 5 shall survive termination or expiration of this
Agreement indefinitely and are separate and distinct from, shall be in addition
to and may be enforced separately from, any restrictive covenants set forth in
any other agreement between the Executive and the Company, including without
limitation the Non-Compete Agreement.

 

6.             Acknowledgment of Waiver of Claims under ADEA.  The Executive
understands and acknowledges that the Executive is waiving and releasing any
rights the Executive may have under the Age Discrimination in Employment Act of
1967 (“ADEA”), and that this waiver and release is knowing and voluntary.  The
Executive understands and agrees that this waiver and release does not apply to
any rights or claims that may arise under the ADEA after the date the Executive
signs this Agreement.  The Executive understands and acknowledges that the
consideration given for this waiver and release is in addition to anything of
value to which the Executive was already entitled.  The Executive further
understands and acknowledges that the Executive has been advised by this writing
that:  (a) the Executive should consult with an attorney prior to executing this
Agreement; (b) the Executive has 21 days within

 

3

--------------------------------------------------------------------------------


 

which to consider this Agreement; (c) the Executive has 7 days following the
Executive’s execution of this Agreement to revoke this Agreement pursuant to
written notice to the Secretary of the Company; (d) this Agreement shall not be
effective until after the revocation period has expired; and (e) nothing in this
Agreement prevents or precludes the Executive from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law.  In the event the Executive signs this
Agreement and returns it to the Company in less than the 21 day period
identified above, the Executive hereby acknowledges that the Executive has
freely and voluntarily chosen to waive the time period allotted for considering
this Agreement.

 

7.             Severability; Successors.  In the event that any provision or any
portion of any provision hereof or any surviving agreement made a part hereof
becomes or is declared by a court of competent jurisdiction or arbitrator to be
illegal, unenforceable, or void, this Agreement shall continue in full force and
effect without said provision or portion of provision. This Agreement shall
inure to the benefit of and be binding upon the Company and its successors and
assigns.

 

8.             No Oral Modification.  This Agreement may only be amended in a
writing signed by the Executive and a duly authorized officer of the Company.

 

9.             Effective Date.  The Executive has seven days after the Executive
signs this Agreement to revoke this Agreement by delivering written notice of
such revocation to the Chairman of the Company’s Board of Directors.  This
Agreement will become effective on the eighth day after the Executive signs this
Agreement, so long as it has not been revoked by the Executive.

 

10.          Governing Law; Dispute Resolution.  This Agreement shall be
construed and enforced in accordance with the laws of the Commonwealth of
Massachusetts, notwithstanding its conflicts of law rules to the contrary. 
Except as otherwise provided in the Non-Compete Agreement or as required by law,
any dispute, claim, question or controversy arising under or relating to this
Agreement, the Non-Compete Agreement, the Employment Agreement, the Executive’s
employment with the Company or the termination thereof (each such dispute,
claim, question or controversy, a “Dispute”) will be resolved by submitting such
Dispute to binding arbitration administered by JAMS pursuant to its Employment
Arbitration Rules and Procedures and subject to its Employment Arbitration
Minimum Standards of Procedural Fairness (collectively, the “Rules”), and
pursuant to the procedures set forth in this Section 10.  In the event of any
conflict between the Rules and the procedures set forth in this Section 10, the
procedures set forth in this Section 10 will control.  Any such arbitration will
be brought within any otherwise applicable statute of limitations period, and
will be the sole and exclusive means for resolving such Dispute (other than as
otherwise required by law).  Any arbitration will be held in Boston,
Massachusetts, and conducted before a single neutral arbitrator selected by
mutual agreement of the Parties within 30 days of the initiation of the
arbitration or, if they are unable to agree, by JAMS under its rules.  The
arbitrator will take submissions and hear testimony, if necessary, and will
render a written decision as promptly as practicable.  The arbitrator may grant
any legal or equitable remedy or relief that the arbitrator deems just and
equitable, to the same extent that remedies or relief could be granted by a
state or federal court in the United States.  The decision of the arbitrator
will be final, binding and conclusive on all parties and interested persons.  It
is the intention of the Parties that they will be entitled to fair and adequate
discovery in accordance with the Federal Rules of Civil Procedure.  The parties
hereto will keep confidential the fact of the arbitration, the dispute being
arbitrated, and the decision of the arbitrator.  Judgment upon the award
rendered by the arbitrator may be entered in any court having competent
jurisdiction.  All fees and expenses of any arbitration, including, but not
limited to, reasonable attorneys’ fees and disbursements of all parties, with
respect to a Dispute under this Agreement will be

 

4

--------------------------------------------------------------------------------


 

borne by the Non-prevailing Party.  The determination of whether a party is to
be deemed the “Non-prevailing Party” in any arbitration will be solely within
the province of the arbitrator.

 

11.          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

12.          Voluntary Execution of Agreement.  The Executive understands and
agrees that the Executive executed this Agreement voluntarily, without any
duress or undue influence on the part or behalf of the Company or any third
party, with the full intent of releasing all of the Executive’s claims against
the Company and any of the other Releasees.  The Executive acknowledges that: 
(a) the Executive has read this Agreement; (b) the Executive has not relied upon
any representations or statements made by the Company that are not specifically
set forth in this Agreement; (c) the Executive has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
the Executive’s own choice or has elected not to retain legal counsel; (d) the
Executive understands the terms and consequences of this Agreement and of the
releases it contains; and (e) the Executive is fully aware of the legal and
binding effect of this Agreement.

 

[signature page follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

EXECUTIVE

 

 

 

 

Dated:

January 8, 2014

 

/s/ Louis Brenner

 

Louis Brenner

 

 

 

 

 

RADIUS HEALTH, INC.

 

 

 

 

Dated:

January 8, 2014

 

By:

/s/ Kurt C. Graves

 

 

Kurt C. Graves

 

 

Chairman of the Board of Directors

 

--------------------------------------------------------------------------------